                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
REGINAL LEE DAVIS,             :
                               :
          Petitioner,          :    Civ. No. 19-9083 (NLH)
                               :
     v.                        :    OPINION
                               :
CAMDEN COUNTY CORRECTIONAL     :
FACILITY, et al.,              :
                               :
          Respondents.         :
______________________________:

APPEARANCE:
Reginal Lee Davis, No. 400004618/157274B
Camden County Correctional Facility
300 Federal Street
Camden, NJ 08102
     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Reginal Lee Davis, an inmate presently

incarcerated at the Camden County Correctional Facility in

Camden, New Jersey, seeks to bring a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 without prepayment of fees

or security.   See ECF No. 1 (petition).   Petitioner initially

filed the Petition with the Court of Appeals for the Third

Circuit, which transferred the Petition to this Court.    See ECF

No. 1-1 (transfer order).

Filing Fee

     The filing fee for a petition for writ of habeas corpus is

$5.00.   Pursuant to Local Civil Rule 54.3(a), the filing fee is
required to be paid at the time the petition is presented for

filing.   Pursuant to Local Civil Rule 81.2(b), whenever a

prisoner submits a petition for writ of habeas corpus and seeks

to proceed in forma pauperis, that petitioner must submit (a) an

affidavit setting forth information which establishes that the

petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized

officer of the institution certifying (1) the amount presently

on deposit in the prisoner’s prison account and, (2) the

greatest amount on deposit in the prisoner’s institutional

account during the six-month period prior to the date of the

certification.   If the institutional account of the petitioner

exceeds $200, the petitioner shall not be considered eligible to

proceed in forma pauperis.   L. Civ. R. 81.2(c).

     Here, although Petitioner submitted an application for

leave to proceed in forma pauperis, he did not include the

required prison certification.   Petitioner must either submit a

complete application to proceed in forma pauperis, including the

prison certification, or he must pay the $5 filing fee.

Conclusion

     For the reason set forth above, the Clerk of Court will be

ordered to administratively terminate this action without




                                 2
prejudice. 1   Petitioner will be granted leave to apply to re-open

within thirty (30) days, by paying the filing fee of $5.00, or

submitted a completed application to proceed in forma pauperis.

An appropriate Order will be entered.



Dated: April 3, 2019                    s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                  3
